                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 1 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            1 of 16#:1335



                                                                         1
                                                                         2
                                                                         3
                                                                         4
                                                                         5
                                                                         6                                             NOT FOR CITATION
                                                                         7                                IN THE UNITED STATES DISTRICT COURT
                                                                         8                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         9                                             SAN JOSE DIVISION
                                                      10
                                                      11                       TELEFLORA LLC, a Delaware limited                      NO. C 03-05858 JW
United States District Court




                                                                               liability company
                                                      12
                                                      13                                         Plaintiff(s),                        ORDER GRANTING IN PART AND
                               For the Northern District of California




                                                                                  v.                                                  DENYING IN PART DEFENDANT’S
                                                                                                                                      MOTION TO DISMISS
                                                      14
                                                      15                       FLORISTS’ TRANSWORLD
                                                                               DELIVERY, INC., a Michigan Corporation
                                                      16
                                                      17                                         Defendant(s).
                                                      18                                                                     /
                                                      19                                                               I. INTRODUCTION
                                                      20                               This case involves claims of copyright, trade secret, unfair competition, intentional
                                                      21                     interference with contractual relations, and violations of federal and state computer fraud statutes.
                                                      22                     Plaintiff, Teleflora and Defendant, Florists' Transworld Delivery, Inc. ("FTD"), are direct
                                                      23                     competitors that provide software and other services to florists to manage their day-to-day business,
                                                      24                     and to send “flowers by wire.” The dispute centers around allegations that FTD interfered with
                                                      25                     Teleflora’s “flower by wire” business by altering proprietary software used by Teleflora’s customers
                                                      26                     in order to switch customers to FTD’s system. Presently before the Court is FTD’s motion to
                                                      27                     dismiss multiple claims in Teleflora’s complaint pursuant to Rule 12(b)(6) of the Federal Rules of
                                                      28                     Civil Procedure. On April 5, 2004, the Court heard arguments from both parties on FTD’s motion to
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 2 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            2 of 16#:1336



                                                                         1   dismiss. For the reasons stated below, the Court GRANTS in part and DENIES in part FTD’s
                                                                         2   motion to dismiss.
                                                                         3                                            II. BACKGROUND
                                                                         4           Teleflora is a Delaware limited liability company with its principal place of business in Los
                                                                         5   Angeles, California. Teleflora provides various services to florists. Such services include licensing
                                                                         6   floral shop management software and the operation of a floral clearinghouse that promotes and
                                                                         7   facilitates long-distance delivery of fresh flowers through Teleflora member florists in the San
                                                                         8   Francisco Bay Area and other locations nationwide.
                                                                         9           FTD is a Michigan corporation with its principal place of business in Downers Grove,
                                                      10                     Illinois. FTD provides floral services and products, technology products and services, floral shop
                                                      11                     supplies, and a floral clearinghouse that permits the long distance delivery of fresh flowers to florists
United States District Court




                                                      12                     in the San Francisco Bay Area and throughout the country. Teleflora alleges that FTD focused a
                                                      13                     significant portion of its business activities in Alameda and Contra Costa County and within this
                               For the Northern District of California




                                                      14                     District.
                                                      15                             Teleflora’s Complaint includes claims for: (1) Misappropriation of Trade Secrets arising
                                                      16                     under Cal. Civil Code § 3426 et seq.; (2) Copyright Infringement arising under the Copyright Laws
                                                      17                     of the United States; (3) Fraud and Related Activity in Connection with a Computer under 18 U.S.C.
                                                      18                     § 1030 et seq.; (4) Unauthorized Access to Computers, Computer Systems and Computer Data under
                                                      19                     Cal. Penal Code § 502; (5)-(7) Tortious Interference with Contract arising under the state laws of
                                                      20                     California; and (8) Unfair Competition under Cal. Bus. & Prof. Code § 17200.
                                                      21                             The Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. § 1331, with
                                                      22                     concurrent supplemental jurisdiction over state law claims under 28 U.S.C. § 1367. Venue is proper
                                                      23                     in this district pursuant to 28 U.S.C. § 1391, where a substantial portion of the events giving rise to
                                                      24                     this claim occurred.
                                                      25                             FTD moves the Court to dismiss the following claims: claims three and four for computer
                                                      26                     fraud and abuse under federal and state law; claims five, six, and seven for intentional interference
                                                      27
                                                      28                                                                         2
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 3 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            3 of 16#:1337



                                                                         1   with contractual relations; and claim eight for violation of Cal. Bus. & Prof. Code § 17200.
                                                                         2          A.      The Alleged “Credit Card Hack”
                                                                         3          Teleflora and FTD are competitors in the “flowers by wire” market. Each operates a floral
                                                                         4   clearinghouse that allows its respective members to order flowers in one location to be delivered
                                                                         5   elsewhere. Complaint, ¶¶ 2-3, 8. If a member florist receives an order for flowers to be delivered by
                                                                         6   another florist, that florist can use either Teleflora’s computerized order network (the “Dove
                                                                         7   Network”) or FTD’s (the “Mercury Network”). Complaint, ¶ 12. Both the sending and receiving
                                                                         8   florists must be subscribers of the chosen network for orders to be transmitted. Id. A florist can
                                                                         9   subscribe to either network, but must obtain special software to use both simultaneously.
                                                      10                     Additionally, both FTD and Teleflora offer members the ability to process their flower shop’s credit
                                                      11                     card transactions. Complaint, ¶ 14. Both companies compete for their members’ credit card
United States District Court




                                                      12                     processing business as well as for flower orders.
                                                      13                            Both FTD and Teleflora offer an in-shop computer software system designed to help florists
                               For the Northern District of California




                                                      14                     in running their businesses. These systems integrate and automate the day-to-day tasks and business
                                                      15                     functions of flower shops, including, for example, order management, inventory control, delivery
                                                      16                     management, and human resources functions. Complaint ¶ 15. Teleflora’s shop management
                                                      17                     system is called "RTI," and it is distributed pursuant to a license agreement (the “RTI Software
                                                      18                     License Agreement”). Teleflora alleges that FTD has full knowledge of Teleflora’s RTI Software
                                                      19                     licensing agreements. Complaint, ¶ 96; ¶¶ 17, 20. FTD’s competing shop-management software is
                                                      20                     called FTD Advantage. Approximately a year ago, both RTI and FTD Advantage allowed florist
                                                      21                     users to choose whether to process their credit card transactions through either FTD or Teleflora.
                                                      22                     Complaint, ¶¶ 27-32. In the previous versions of the RTI software, Teleflora included software
                                                      23                     modules that enabled credit card processing through FTD. Complaint, ¶ 28. However, Teleflora
                                                      24                     deliberately removed the software modules in the current versions of RTI and prohibits any use of
                                                      25                     them with RTI in the absence of express authorization from Teleflora. Id. Teleflora alleges that
                                                      26                     FTD obtained an unauthorized copy of copyrighted software modules that enable credit card
                                                      27
                                                      28                                                                         3
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 4 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            4 of 16#:1338



                                                                         1   processing through FTD. Allegedly, FTD makes, and distributes unauthorized copies of these
                                                                         2   software modules and modifies existing Teleflora customer systems by “accessing” Teleflora
                                                                         3   members’ RTI systems and modifying them by inserting infringing copies of the modules without
                                                                         4   Teleflora’s approval. Teleflora contends that this alteration effectively reroutes credit card
                                                                         5   processing to FTD. Complaint, ¶¶ 34-36.
                                                                         6          Teleflora alleges that this type of conduct is expressly prohibited by the RTI Software
                                                                         7   License Agreement, which prohibits the RTI licensee florist from modifying the RTI software, or
                                                                         8   providing access to it to any third party. Complaint, ¶¶ 24, 25. FTD claims that this sort of “tying
                                                                         9   in” of the credit card business to the Dove Network system is an anti-competitive practice and that
                                                      10                     FTD is simply trying to offer customers a legitimate choice of which company the customer wants to
                                                      11                     use for credit card transactions. Furthermore, FTD contends that any activation of the old software
United States District Court




                                                      12                     modules on customers’ computers was carried out with their permission.
                                                      13                            B.      The Alleged “Dove Hack”
                               For the Northern District of California




                                                      14                            The other conduct complained about by Teleflora gives rise to the so called “Dove Hack.”
                                                      15                     Teleflora sells software, (the “Dove Network Software”) that enables its customers to gain access to
                                                      16                     the Dove Network and to send and receive orders electronically over the Teleflora Dove Network.
                                                      17                     Complaint, ¶¶ 7, 12. The Dove Network Software, like RTI, is distributed pursuant to a license
                                                      18                     agreement that defines the end-user’s rights with respect to the software. Complaint, ¶44. Teleflora
                                                      19                     alleges that FTD had full knowledge of these license agreements. Complaint, ¶ 104. The Dove
                                                      20                     Network Software allegedly cannot interface with an FTD or third-party shop-management system
                                                      21                     without activating a “Foreign System Interface,” or “FSI.” The FSI is normally disabled in
                                                      22                     Teleflora’s default system. Complaint, ¶45. The FSI cannot be enabled without Teleflora’s express
                                                      23                     authorization, and is done on a customer-by-customer basis. Complaint, ¶ 45.
                                                      24                            Teleflora claims that FTD has created a “hack” by offering a “Mercury Foreign Interface”
                                                      25                     software module that allegedly “accesses the Dove Network Software installed in a Teleflora-
                                                      26                     licensee’s flower shop and then wrongfully alters it by enabling the Dove FSI.” Id. This enablement
                                                      27
                                                      28                                                                        4
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 5 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            5 of 16#:1339



                                                                         1   allows a customer’s Dove Network Software to work directly with the FTD Advantage shop
                                                                         2   management system in direct violation of the customer’s Dove Network Software License
                                                                         3   Agreement. Complaint, ¶ 49. See also ¶ 54, 80, 89.
                                                                         4          FTD claims that it implemented the Mercury Foreign Interface with permission of the
                                                                         5   customers using the Dove Network Software, and that Teleflora does not identify a single florist
                                                                         6   involved in this “hack” nor does it attach a copy of the software license agreements that are allegedly
                                                                         7   violated.
                                                                         8          Teleflora alleges that FTD’s actions in connection with the “Dove Hack” violate 18 U.S.C. §
                                                                         9   1030 (federal Computer Fraud and Abuse Act); California Penal Code § 502 (California’s computer
                                                      10                     fraud statute); intentional interference with contract, and unfair competition in violation of Cal. Bus.
                                                      11                     & Prof. Code §§ 17200, et seq. Complaint, ¶¶ 118-121.
United States District Court




                                                      12                            C.      The Alleged Contract Interference Scheme
                                                      13                            The third conduct complained of by Teleflora involves an alleged “scheme” whereby FTD
                               For the Northern District of California




                                                      14                     uses certain information that it acquires from Teleflora customers to convince them to breach their
                                                      15                     contracts with Teleflora. As mentioned previously, Teleflora and FTD both sell shop management
                                                      16                     systems. Teleflora’s shop management system has the ability to integrate the sending and receiving
                                                      17                     of orders over FTD’s Mercury Network. Complaint, ¶ 53. In order to enable Teleflora shop
                                                      18                     management systems to effectively communicate with FTD’s Mercury Network, individual shops
                                                      19                     need specialized hardware from FTD, in the form of a “Mercury Interface Module” (“MIM”) and an
                                                      20                     FTD-supplied modem (collectively, “MIM/Modem”). Complaint, ¶ 54. FTD requires that, prior to
                                                      21                     installation of a Teleflora shop management system, the Teleflora member must contact an FTD
                                                      22                     representative to request that a MIM/Modem be provided. Complaint, ¶ 55.
                                                      23                            Teleflora alleges that when florists installing Teleflora software contact FTD to obtain the
                                                      24                     MIM/Modem required to interface the two systems, FTD convinces the Teleflora customers to use
                                                      25                     FTD Advantage rather than Teleflora's RTI systems that florists have already agreed to purchase.
                                                      26                     Complaint, ¶ 56-57. In addition, Teleflora claims that FTD has used “unfair, misleading and illegal”
                                                      27
                                                      28                                                                        5
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 6 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            6 of 16#:1340



                                                                         1   means to convince florists not to install Teleflora shop management systems, including telling them
                                                                         2   that “Teleflora’s shop management systems cannot interface with FTD’s Mercury Network and in
                                                                         3   the alternative, refusing to provide the equipment necessary for such an interface.” Complaint, ¶ 60.
                                                                         4                                             III. STANDARDS
                                                                         5          A claim may be dismissed as a matter of law for failure to state a claim on which relief can
                                                                         6   be granted for one of two reasons: "(1) lack of a cognizable legal theory or (2) insufficient facts
                                                                         7   under a cognizable legal theory." Robertson v. Dean Witter Reynolds, Co., 749 F.2d 530, 534 (9th
                                                                         8   Cir. 1984). "A complaint cannot be dismissed for failure to state a claim unless it appears beyond
                                                                         9   doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to
                                                      10                     relief." Conley v. Gibson, 355 U.S. 41, 45-46 (1957); Moore v. City of Costa Mesa, 886 F.2d 260,
                                                      11                     262 (9th Cir. 1989). "[A] complaint should not be dismissed if it states a claim under any legal
United States District Court




                                                      12                     theory, even if the plaintiff erroneously relies on a different legal theory." Haddock v. Board of
                                                      13                     Dental Examiners, 777 F.2d 462, 464 (9th Cir. 1985).
                               For the Northern District of California




                                                      14                            "All material allegations in the complaint are to be taken as true and construed in the light
                                                      15                     most favorable to the non-moving party." Sanders v. Kennedy, 794 F.2d 478, 481 (9th Cir. 1986);
                                                      16                     NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). Any existing ambiguities must be
                                                      17                     resolved in favor of the pleading. Walling v. Beverly Enterprises, 476 F.2d 393, 396 (9th Cir. 1973).
                                                      18                     However, the Court will not accept allegations that are merely conclusive. Western Mining Council
                                                      19                     v. Watt, 643 F.2d 618, 624 (9th Cir. 1981), cert. denied, 454 U.S. 1031 (1981); Kennedy v. H & M
                                                      20                     Landing, Inc., 529 F.2d 987, 989 (9th Cir. 1976).
                                                      21                            "The Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts
                                                      22                     upon which he bases his claim. To the contrary, all the Rules require is a short and plain statement
                                                      23                     of the claim that will give the defendant fair notice of what the plaintiff's claim is and the grounds
                                                      24                     upon which it rests." Leatherman v. Tarrant County Narcotics Intelligence & Coordination, 507 U.S.
                                                      25                     163, 168 (1993); Fed. R. Civ. P. 8. A heightened standard of pleading is required for allegations of
                                                      26                     fraud. "In all averments of fraud or mistake, the circumstances constituting fraud or mistake shall be
                                                      27
                                                      28                                                                         6
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 7 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            7 of 16#:1341



                                                                         1   stated with particularity." Fed. R. Civ. P. 9(b).
                                                                         2                                                IV. DISCUSSION
                                                                         3            FTD has moved to dismiss claims 3 and 4 for failure to state a claim under a cognizable legal
                                                                         4   theory and claims 5-8 for failure to plead facts with sufficient particularity to constitute a claim for
                                                                         5   relief under federal pleading standards. Plaintiff contends that as a matter of law it is entitled to
                                                                         6   allege the computer fraud violations in claims 3 and 4, and that it has pled facts sufficient to state a
                                                                         7   claim upon which relief can be granted in the intentional interference and unfair competition claims
                                                                         8   (5-8).
                                                                         9            A.        Claim 3: Federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq.
                                                      10                              Teleflora alleges violations of the federal Computer Fraud and Abuse Act ("CFAA"), which
                                                      11                     provides a claim against one who, inter alia, “intentionally accesses a computer without
United States District Court




                                                      12                     authorization or exceeds authorized access, and thereby obtains . . . information from any protected
                                                      13                     computer if the conduct involved an interstate or foreign communication.” 18 U.S.C. §
                               For the Northern District of California




                                                      14                     1030(a)(2)(C). A “protected computer” is defined as one used in interstate commerce. 18 U.S.C. §
                                                      15                     1030(e)(2)(B).       Plaintiff also alleges claims under § 1030(a)(5)(A), or alternatively § 1030(a)(5)(c).1
                                                      16                     Section 1030(g) provides that “any person who suffers damage or loss by reason of a violation of this
                                                      17                     section may maintain a civil action against the violator to obtain compensatory damages and
                                                      18                     injunctive relief.” 18 U.S.C. § 1030(g). For the reasons discussed below, the Court denies
                                                      19                     Defendant’s motion to dismiss the CFAA claim.
                                                      20                              FTD argues that § 1030 et seq. cannot apply to its conduct as a matter of law, and therefore
                                                      21
                                                                                      1
                                                      22                                  Title 18 U.S.C. § 1030(a)(5)(A) recites:
                                                                                                 "[w]hoever knowingly causes the transmission of a program,
                                                      23                                         information, code, or command, and as a result of such conduct,
                                                                                                 intentionally causes damage without authorization, to a protected
                                                      24                                         computer."

                                                      25
                                                                                          Title 18 U.S.C. § 1030(a)(5)(c) recites:
                                                      26
                                                                                                “[w]hoever intentionally accesses a protected computer without
                                                      27                                        authorization, and as a result of such conduct, causes damage.”

                                                      28                                                                             7
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 8 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            8 of 16#:1342



                                                                         1   the claims should be dismissed under Fed. R. Civ. P. 12(b)(6). Furthermore, FTD posits that it
                                                                         2   cannot be held liable under a criminal statute for an alleged breach of contract by Teleflora’s
                                                                         3   customers. The Court will address each of these arguments sequentially.
                                                                         4                   1.      Information and Protected Computers Under § 1030 et seq.
                                                                         5           First, FTD asserts that the conduct Teleflora alleges, i.e. modification and interference of
                                                                         6   Teleflora’s proprietary RTI Software and Dove Network Software on the customers' computers do
                                                                         7   not meet the requirement of the statute because unauthorized access under § 1030 et seq. is limited to
                                                                         8   "protected computers," not to software. FTD states that the unauthorized access must be "to data
                                                                         9   processing device or hardware, not merely to software programs stored on that computer." Motion
                                                      10                     pg. 8, ll 23-25 (emphasis added). Also, FTD argues that the intended application of § 1030(a)(2)(c)
                                                      11                     is to address unauthorized access to “information” in a protected computer, which refers to data, not
United States District Court




                                                      12                     software. Teleflora on the other hand argues that the term “information” as used in § 1030(a)(2)(c)
                                                      13                     clearly extends to software programs stored on the computer hardware.
                               For the Northern District of California




                                                      14                             The plain meaning of the statute controls unless the statutory language can lead to more than
                                                      15                     one reasonable interpretation. AZ Int'l v. Phillips, 179 F.3d 1187, 1192 (9th Cir. 1999). If there is
                                                      16                     more than one reasonable interpretation, the legislative history and entire statutory scheme may shed
                                                      17                     light on the meaning of a term. United States v. Daas, 198 F.3d 1167, 1174 (9th Cir. 1999); see also
                                                      18                     M-S-R Pub. Power v. Bonneville Power Admin., 297 F.3d 833, 844 (9th Cir. 2002) (“bedrock
                                                      19                     principle of statutory interpretation is that statutes should be interpreted so as to give effect to all of
                                                      20                     its provisions.”).
                                                      21                             The Court finds that the term “information” as used in 18 U.S.C. § 1030(a)(2)(c) is broad
                                                      22                     enough to encompass software applications stored on a protected computer. See § 1030(e)(6)
                                                      23                     (defining “exceeds authorized access” to altering information that the accesser is not entitled to
                                                      24                     obtain or alter); 18 U.S.C. § 1030(e)(8) (defining “damage” as used in § 1030(a)(5)(A)-(c) as any
                                                      25                     “impairment to the integrity or availability of data, a program, a system, or information); see also
                                                      26                     U.S.A v. Middleton, 231 F.3d 1207 (9th Cir. 2000) (affirming defendant’s conviction under §
                                                      27
                                                      28                                                                          8
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 9 ofPage
                                                                                                                                        16 PageID
                                                                                                                                            9 of 16#:1343



                                                                         1   1030(a)(5)(A) for deleting software applications on his employer’s computer, an act that exceeded
                                                                         2   the scope of his authorization); Your NetDating Inc. v. Mitchell, 88 F. Supp. 2d (N.D. Ill. 2000)
                                                                         3   (granting a temporary restraining order under § 1030 et seq. to prohibit a former programmer from
                                                                         4   “hacking” the dating service’s website and diverting its clients and users to a porn site).
                                                                         5           Teleflora alleges that FTD carried out the alleged “hacks,” by (1) installing software modules
                                                                         6   that enable the diversion of credit card processing fees to FTD and (2) offering Teleflora customers
                                                                         7   the “Mercury Foreign Interface” which enables Dove Network Software to talk to FTD’s Advantage
                                                                         8   shop management system. In order to carry out the type of changes on the desktops of the customer
                                                                         9   computers, as alleged in Teleflora’s complaint, a party must make the alleged alterations to the
                                                      10                     computer owner’s software. Therefore, the Court finds that the alleged conduct may constitute
                                                      11                     “alter[ing] information,” as that term is used in § 1030(e)(6).
United States District Court




                                                      12                                    2.      Exceeding Authorized Access
                                                      13                             FTD’s second attack on the applicability of § 1030 et seq. centers on the issue of whether
                               For the Northern District of California




                                                      14                     “without authorization” or “exceeds authorized access” as used in § 1030(a)(2)(c) can apply to
                                                      15                     conduct where FTD has sought and received permission from the computer owners to access and
                                                      16                     make changes to the software on their computers. FTD argues that the statute cannot apply in a
                                                      17                     situation where the defendant has acted with a customer's permission. Teleflora responds, "[e]ven if
                                                      18                     the florists authorized FTD to access their physical computers, FTD's use of that access to alter
                                                      19                     Teleflora's proprietary RTI or Dove Network software . . . is a classic example of 'exceed[ing]
                                                      20                     authorized access' under the CFAA, because FTD unquestionably was not entitled to make such
                                                      21                     alterations." Teleflora's Opp. pg.11.
                                                      22                             The Court denies FTD's motion to dismiss Teleflora's CFAA claim. A factual question exists
                                                      23                     as to whether FTD had actual permission from Teleflora customers, florists, to make changes on
                                                      24                     their computers, and if FTD had permission whether FTD exceeded the permission granted by the
                                                      25                     florists.
                                                      26
                                                      27
                                                      28                                                                        9
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 10 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            10 of 16#:1344



                                                                         1          B.        Claim 4: Cal. Penal Code § 502 et seq.
                                                                         2          FTD objects to Teleflora’s state law claims under California Penal Code §§ 502(c)(1)(B),
                                                                         3   502(c)(2) and 502(c)(4) (collectively, California Computer Fraud statute, or “CCF”).2 FTD contends
                                                                         4   that these claims should be dismissed as a matter of law, or in the alternative, for failure to plead
                                                                         5   with particularity. Substantively, these state law provisions are analogous to the federal claim
                                                                         6   arising under CFAA.
                                                                         7          Section 502 et seq., permits both criminal and civil actions for unauthorized access to
                                                                         8   computers, computer systems and computer data. See Cal. Pen. Code § 502(e)(1). Section 502(e)(1)
                                                                         9   states that “the owner or lessee of the computer, computer system, computer network, computer
                                                      10                     program or data may bring a civil action against any person convicted under this section for
                                                      11                     compensatory damages . . .” Id. (emphasis added). The legislative intent of the statute is to “expand
United States District Court




                                                      12                     the degree of protection afforded to individuals, businesses, and governmental agencies from
                                                      13                     tampering, interference, damage and unauthorized access to lawfully created computer data and
                               For the Northern District of California




                                                      14                     computer systems.” Cal. Penal Code § 502(a).
                                                      15
                                                                                    2
                                                      16                                Cal. Pen. Code § 502 (c) recites:

                                                      17                                     . . . [A]ny person who commits any of the following acts is guilty of a
                                                                                             public offense:
                                                      18
                                                                                                    (1) Knowingly accesses and without permission alters, damages,
                                                      19                                            deletes, destroys, or otherwise uses any data, computer system, or
                                                                                                    computer network in order to . . . (B) wrongfully control or
                                                      20                                            obtain money, property or data

                                                      21                                            (2)Knowingly accesses and without permission takes, copies, or
                                                                                                    makes use of any data from a computer, computer system, or
                                                      22                                            computer network, or takes or copies any supporting
                                                                                                    documentation, whether existing or residing internal or external
                                                      23                                            to a computer, computer system, or computer network.
                                                                                                    ...
                                                      24
                                                                                                    (4)Knowingly accesses and without permission adds, alters,
                                                      25                                            damages, deletes, or destroys any data, computer software, or
                                                                                                    computer programs which reside or exist internal or external to a
                                                      26                                            computer, computer system, or computer network.

                                                      27
                                                      28                                                                         10
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 11 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            11 of 16#:1345



                                                                         1           The crucial difference between a federal and a California state law claim for computer fraud
                                                                         2   is that civil action for compensatory damages cannot be maintained under the state law until a
                                                                         3   defendant has been convicted under the state statute for a criminal violation. Teleflora has cited no
                                                                         4   case law that would suggest an independent civil remedy exists for violation of § 502 absent a
                                                                         5   related criminal conviction. Therefore, as a matter of law the statute is inapplicable, and FTD’s
                                                                         6   motion to dismiss this claim is granted with prejudice.
                                                                         7           C.      Claims 5, 6 and 7: Intentional Interference With Contracts
                                                                         8           FTD asks the Court to dismiss claims five through seven that address claims for intentional
                                                                         9   interference with Plaintiff’s RTI Software Licenses, Dove Network Software Licenses and
                                                      10                     Teleflora’s Shop Management System Contracts, respectively. FTD claims that Teleflora has not
                                                      11                     pled specific acts or provided evidence to state a claim upon which the Court can grant relief.
United States District Court




                                                      12                     Specifically, FTD argues that Teleflora has not provided any evidence as to what florists and which
                                                      13                     contracts were involved.
                               For the Northern District of California




                                                      14                             Plaintiff responds that the Complaint contains substantial descriptions of the conduct
                                                      15                     involved and that Plaintiff’s descriptions of the alleged contractual interference meet and exceed the
                                                      16                     pleading standard of Fed R. Civ. P. 8(a)(2), which require nothing more than “a short and plain
                                                      17                     statement of the claim showing that the pleader is entitled to relief . . .”
                                                      18                             To state a claim for intentional interference with contractual relations, plaintiff must allege:
                                                      19                                    1) the existence of a valid contract between plaintiff and a third party;
                                                                                            2) the defendant's knowledge of the contract;
                                                      20                                    3) the defendant's intentional acts designed to induce a breach or
                                                                                            disruption of the contractual relationship;
                                                      21                                    4) actual breach or disruption of the contractual relationship; and
                                                                                            5) resulting damage.
                                                      22
                                                      23                     Quelimane Co. v. Stewart Title, 19 Cal. 4th 26, 55 (1998). When a plaintiff has stated sufficient
                                                      24                     facts to give rise to a cognizable legal claim, it is not the province of the district court to assess the
                                                      25                     merit of such claims at the pleading stage. Westways World Travel v. AMR Corp., 182 F. Supp. 2d
                                                      26                     952, 955 (C.D. Cal. 2001); see also Bernheim v. Litt, 79 F.3d 318, 326 (2d Cir. 1996) ("It would be
                                                      27
                                                      28                                                                          11
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 12 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            12 of 16#:1346



                                                                         1   burdensome to have the district court 'prune' a complaint at the pleading stage by making a
                                                                         2   determination with regard to each allegation within a cause of action that is legally cognizable when
                                                                         3   viewed in its totality."). Such an analysis is better done in the context of a motion for summary
                                                                         4   judgment where the true facts, as opposed to the presumed facts, are established. See Id.
                                                                         5          Teleflora has quoted sufficient language from its contracts to put FTD on notice that its
                                                                         6   customer contracts prohibit third parties from accessing and modifying Teleflora proprietary
                                                                         7   software. See Complaint, ¶¶ 24, 25; see also Complaint, ¶¶ 80, 89, 97. Furthermore, Teleflora has
                                                                         8   stated in detail the type of conduct allegedly involved in by FTD in carrying out the alleged “Credit
                                                                         9   Card Hack,” alleged “Dove Hack,” and the alleged “Contract Interference Scheme.”
                                                      10                            Rule 8(a)(2) does not require that the complaint set forth a "defendant's precise role in the
                                                      11                     injurious conduct," but that a defendant be "put on notice as to the nature of the allegations against
United States District Court




                                                      12                     them" and "their relationship to the actions at issue in the case." Messina v. Mazzeo, 854 F. Supp.
                                                      13                     116, 126 (E.D.N.Y. 1994). Teleflora has stated sufficient facts to constitute a cause of action for
                               For the Northern District of California




                                                      14                     Intentional Interference with Contractual Relations in claims 5, 6 and 7. FTD’s argument that
                                                      15                     Teleflora has not stated with particularity what customers and which contracts were interfered with
                                                      16                     are issues that can be addressed during discovery, or alternatively, on a motion for summary
                                                      17                     judgment. Accordingly, the Court denies Defendant's Motion to Dismiss claims 5, 6 and 7 pursuant
                                                      18                     to Rule 8(a)(2).
                                                      19                            D.      Claim 8: Teleflora’s Unfair Competition Claims
                                                      20                            Teleflora’s eighth claim for relief is based on violations of California’s Unfair Competition
                                                      21                     Act (“UCA”). Cal. Bus. & Prof. Code § 17200, et seq. FTD contends that Teleflora's UCA claim
                                                      22                     should be dismissed because Teleflora has failed to state facts with reasonable particularity as
                                                      23                     required by Rule 9(b) of the Federal Rules of Civil Procedure. In addition, FTD contends that
                                                      24                     Teleflora is not entitled to restitution or disgorgement under the UCA.
                                                      25
                                                      26
                                                      27
                                                      28                                                                        12
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 13 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            13 of 16#:1347



                                                                         1                  1.      Teleflora Has Plead Its UCA Claims With Reasonable Particularity
                                                                         2          Teleflora has plead its UCA claims with reasonable particularity. Cal. Bus. & Prof. Code §
                                                                         3   17200 defines unfair competition as “any unlawful, unfair or fraudulent business act or practice ...”
                                                                         4   and establishes three types of unfair competition– unlawful, unfair, or fraudulent acts or practices.
                                                                         5   Schnall v. Hertz Corp., 78 Cal. App. 4th 1144, 1153 (2000). “Unlawful” practices are those
                                                                         6   practices that are prohibited by law, whether “civil or criminal, federal, state, or municipal, statutory,
                                                                         7   regulatory, or court-made.” Saunders v. Superior Court, 27 Cal. App. 4th 832, 839 (citing People v.
                                                                         8   McKale, 25 Cal. 3d 626, 632 (1979)). “Unfair” practices are those practices “whose harm to the
                                                                         9   victim outweighs its benefits.” Id. (citing Motors, Inc. v. Times Mirror Co., 102 Cal. App. 3d 735,
                                                      10                     740 (1980)). “Fraudulent” practices are those practices that are likely to deceive the public and do
                                                      11                     not refer to the tort of fraud. Id.; Heighley v. J.C.Penney Life Ins. Co., 257 F. Supp. 2d 1241, 1259
United States District Court




                                                      12                     (C.D. Cal. 2003) (citing Committee on Children’s Television, Inc. v. General Foods Corp., 35 Cal.
                                                      13                     3d 197, 211 (1983).
                               For the Northern District of California




                                                      14                             Fraud is not an essential element of Cal. Bus. & Prof. Code § 17200. Vess v. Ciba-Geigy
                                                      15                     Corp., 317 F.3d 1097, 1103 (9th Cir. 2003). In cases where fraud is not an essential element of a
                                                      16                     claim but the defendant chooses to allege fraudulent practices by the plaintiff, the court’s
                                                      17                     determination of whether the claim must meet the particularity requirement of Rule 9(b) depends on
                                                      18                     whether the claim is said to be “grounded in fraud.” Id. at 1103-04. A claim is said to be “grounded
                                                      19                     in fraud” if the defendant “allege[s] a unified course of fraudulent conduct and rel[ies] entirely on
                                                      20                     that course of conduct as the basis of a claim.” Id. at 1103. By contrast, if the defendant chooses to
                                                      21                     allege some fraudulent and some non-fraudulent conduct, rather than a unified course of fraudulent
                                                      22                     conduct, “only the allegations of fraud are subject to Rule 9(b)’s heightened pleading requirements.”
                                                      23                     Id. at 1104.
                                                      24                            The alleged "[u]nlawful practices in the nature of conduct contrary to the computer fraud and
                                                      25                     abuse statutes" recited in ¶ 119(a) of the complaint satisfy the requirements of Rule 9(b) because the
                                                      26                     alleged computer fraud is explained in the complaint, which Teleflora incorporates into the claim.
                                                      27
                                                      28                                                                        13
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 14 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            14 of 16#:1348



                                                                         1          Teleflora's fraudulent and deceptive practices claims under the UCA, ¶¶ 119(g) and 119(h),
                                                                         2   are claims grounded in fraud, requiring Teleflora to met the heightened pleading requirements of
                                                                         3   Rule 9(b). Teleflora has met the requirement Rule 9(b) stating in extensive factual detail how FTD
                                                                         4   has allegedly undertaken fraudulent and deceptive practices in violation of the UCA.
                                                                         5          Teleflora's other claims directed at "unfair practices" under the UCA recited in ¶ 119(b), ¶
                                                                         6   119(c), ¶ 119(d), ¶ 119(e) and ¶ 119(f) are not required to met the particularity requirement of Rule
                                                                         7   9(b) because they are neither grounded in fraud nor allege fraudulent conduct. Even though not
                                                                         8   required, the "unfair practices" claims expressed in ¶ 119(b) and ¶ 119(c) of the complaint satisfy the
                                                                         9   reasonable particularity requirement of Rule 9(b) because Teleflora incorporates by reference
                                                      10                     paragraphs 7 through 117. The remaining UCA claims, recited in ¶ 119(d), ¶ 119(e) and ¶ 119(f) of
                                                      11                     the complaint, are directed at alleged "unfair practices" that Teleflora explains in detail to place FTD
United States District Court




                                                      12                     on sufficient notice and meet the pleading requirements.
                                                      13                            The Court denies FTD's motion to dismiss Teleflora's unfair competition claims stated in
                               For the Northern District of California




                                                      14                     claim 8 of the complaint.
                                                      15                                    2.      Teleflora's Requested Remedies Are Appropriate Under the UCA
                                                      16                            Citing to Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1145 (2003), FTD
                                                      17                     argues that restitution and disgorgement remedies are unavailable to Teleflora under the UCA
                                                      18                     because a competitor cannot claim restitution on the basis of profits it would have made but for
                                                      19                     defendant’s alleged conduct. The UCA states: “[t]he court may make such orders or judgments . . .
                                                      20                     as may be necessary to restore any person in interest any money or property . . . which may have
                                                      21                     been acquired by means of such unfair competition.” Cal. Bus. & Prof. Code § 17200.         The
                                                      22                     California Supreme Court has recently held that while restitution is an available remedy under the
                                                      23                     UCA, disgorgement of money obtained through an unfair business practice is an available remedy
                                                      24                     only to the extent that it constitutes restitution. Korea Supply Co., 29 Cal. 4th at 1147-48. In Korea
                                                      25                     the court defined restitution as one “compelling a UCA defendant to return money obtained through
                                                      26                     an unfair business practice to those persons in interest from whom the property was taken, that is, to
                                                      27
                                                      28                                                                       14
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 15 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            15 of 16#:1349



                                                                         1   persons who had an ownership interest in the property or those claiming through that person.” Id.
                                                                         2   (emphasis added).
                                                                         3                The Court finds that Teleflora’s claims for restitution under the UCA are adequately pled.
                                                                         4   Teleflora has alleged that it had an ownership interest in payments due to Teleflora by virtue of
                                                                         5   existing contracts with its customers before FTD allegedly engaged in unfair business practices.
                                                                         6   Therefore, Teleflora’s claim for restitution, or in the alternative, disgorgement of restitutionary
                                                                         7   profits, is warranted based upon the facts alleged. The Court denies FTD's motion to dismiss
                                                                         8   Teleflora Unfair Competition Claims on the grounds that Teleflora is not entitled to the requested
                                                                         9   relief.
                                                      10                                                                 V.     CONCLUSION
                                                      11                                  FTD's Motion to Dismiss is GRANTED in part and DENIED in part. The Court grants
United States District Court




                                                      12                     FTD’s motion to dismiss claim 4 with prejudice. FTD’s motion to dismiss claims 3, 5, 6, 7 and 8 is
                                                      13                     denied.
                               For the Northern District of California




                                                      14
                                                      15
                                                      16                     Dated: June 14, 2004                                              /s/ James Ware
                                                                                                                                          JAMES WARE
                                                      17                     03cv5858md                                                   United States District Judge
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28                                                                           15
                                                                         Case: Case
                                                                               1:18-cv-05369
                                                                                    5:03-cv-05858-JW
                                                                                             Document Document
                                                                                                      #: 39-2 Filed:
                                                                                                                  23811/16/18
                                                                                                                       Filed 06/14/04
                                                                                                                              Page 16 of
                                                                                                                                      Page
                                                                                                                                         16 PageID
                                                                                                                                            16 of 16#:1350



                                                                         1   THIS IS TO CERTIFY THAT COPIES OF THIS ORDER HAVE BEEN DELIVERED TO:
                                                                         2   Karen P. Anderson kanderson@fenwick.com
                                                                         3   Laurence F. Pulgram lpulgram@fenwick.com
                                                                         4   Michael A. Sands msands@fenwick.com
                                                                         5   Michael H. Rubin mrubin@fenwick.com
                                                                         6   Neil D. Greenstein ndg@techmark.com
                                                                         7   Robert M. Vantress rmv@svlg.com
                                                                         8
                                                                         9
                                                      10
                                                      11                     Dated: June 14, 2004                          Richard W. Wieking, Clerk
United States District Court




                                                      12
                                                      13
                               For the Northern District of California




                                                      14                                                                   By:____/JW Chambers/______
                                                                                                                                Ronald L. Davis
                                                      15                                                                        Courtroom Deputy
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23
                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
